United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.Q., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Canton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-156
Issued: September 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated March 6 and September 29, 2008. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s entitlement to temporary
total disability compensation based on her election to receive disability retirement benefits from
the Office of Personnel Management (OPM).
FACTUAL HISTORY
Appellant, a 44-year-old flat sorter clerk, filed several claims for compensation. The
Office accepted claims for right shoulder strain and triangular fibrocartilage complex tear of the
left wrist. Appellant missed work for intermittent periods, for which the Office paid appropriate
compensation for temporary total disability. She underwent left wrist surgery on June 26, 2007
and returned to light duty on September 7, 2007.

On February 28, 2008 appellant elected to receive retirement benefits from OPM as of
March 1, 2008.
By decision dated March 6, 2008, the Office terminated appellant’s compensation,
finding that she was not entitled to compensation for temporary total disability beginning
March 1, 2008. It advised appellant that she could not receive both workers’ compensation
benefits and OPM annuity benefits at the same time. In addition, the Office stated that appellant
had worked light duty from September 7, 2007, until her retirement on March 1, 2008. It noted
that the employing establishment had indicated that the light-duty position, which was within her
physical restrictions, would have continued to be available to appellant had she not retired.
By letter dated March 9, 2008, appellant, through her attorney, requested an oral hearing,
which was held on July 14, 2008. At the hearing, appellant’s attorney noted that a prehearing
conference had been held in which the parties had discussed the issues in the case and agreed
that appellant was not entitled to wage loss or temporary total disability compensation after she
elected to receive disability retirement. Counsel stated that he requested a hearing in order to
clarify that appellant might still be entitled to medical benefits and a schedule award
notwithstanding the termination of her entitlement to temporary total disability compensation.
The hearing representative agreed that the instant decision did not have any impact on
appellant’s entitlement to medical benefits and/or a schedule award; she stated that the decision
merely constituted confirmation that appellant was not entitled to compensation for temporary
total disability as of March 1, 2008 because she had accepted disability retirement, had been
working prior to that date and was capable of working prior to that date.
In a September 29, 2008 decision, an Office hearing representative affirmed the March 3,
2008 decision. She found that appellant’s attorney had agreed that appellant was not entitled to
compensation for temporary total disability as of March 1, 2008, the effective date of retirement.
The hearing representative noted that counsel had indicated that he had requested the hearing to
obtain clarification from the Office that appellant might be entitled to medical and schedule
award benefits once she reached maximum medical improvement for her accepted conditions,
notwithstanding the fact that she was no longer entitled to compensation for wage loss. The
hearing representative stated that appellant’s entitlement to a schedule award and medical
benefits under the Federal Employees’ Compensation Act was not affected by election of OPM
benefits.1
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
After it has determined that an employee has disability causally related to his or her federal

1

The Office’s procedure manual allows for receipt of OPM retirement benefits and concurrent payment of FECA
medical benefits and schedule award. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits,
Chapter 2.1000 (Exhibit: Restrictions on Payment of Benefits under FECA,) I & II (April 1995).
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

2

employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.3
Section 8116(a) of the Act states that, while an employee is receiving workers’
compensation, he or she may not receive salary, pay or remuneration of any type from the United
States, except in return for services actually performed or for certain payments related to service
in the Armed Forces, including benefits administered by the Department of Veterans Affairs
unless such benefits are payable for the same injury or the same death being compensated for
under the Act.4 The implementing regulations provide that a beneficiary may not receive wageloss compensation concurrently with a federal retirement or survivor annuity.5 The beneficiary
must elect the benefit that he or she wishes to receive.6
ANALYSIS
On February 28, 2008 appellant elected to receive OPM disability retirement benefits and
retire from the employing establishment, effective March 1, 2008. In its March 6, 2008 and
September 28, 2008 decisions, the Office confirmed that appellant elected to receive OPM
retirement disability benefits effective March 1, 2008. The record reflects that appellant received
wage-loss compensation for temporary total disability from the Office from June 26, 2007, when
she went off work to undergo left wrist surgery, until September 7, 2007, when she accepted a
light duty position. Because appellant elected to receive OPM disability retirement benefits
effective March 1, 2008, the Office found that she was no longer entitled to receive wage-loss
compensation after that date. Appellant is not eligible to receive wage-loss compensation and
disability retirement benefits from OPM for the same time period.7 Accordingly, the Board
affirms the March 6 and September 28, 2008 Office decisions.
CONCLUSION
The Board finds that the Office properly terminated appellant’s entitlement to temporary
total disability compensation based on her election to receive disability retirement benefits from
OPM.

3

Id.

4

5 U.S.C. § 8116(a).

5

20 C.F.R. § 10.421(a).

6

Id.

7

20 C.F.R. § 10.421(a); see Franklin L. Bryan, 56 ECAB 310 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the September 29 and March 6, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: September 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

